Citation Nr: 0902068	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-21 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar 
spondylolisthesis with arthritis (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1946 to 
November 1949 and from February 1951 to October 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for an increased 
evaluation for a low back disability.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This case was remanded by the Board in June 2007 and May 2008 
for further development and is now ready for disposition.


FINDING OF FACT

The veteran did not report for a July 2008 VA examination and 
has not provided good cause for his failure to attend the VA 
examination.


CONCLUSION OF LAW

The veteran's claim for a disability rating in excess of 20 
percent for a low back disability must be denied as a matter 
of law.  38 C.F.R. § 3.655 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 1988 rating decision, the RO granted service 
connection for lumbar spondylolisthesis, and assigned a 
disability rating of 10 percent, which was increased to 20 
percent in an October 1988 decision.  The veteran submitted a 
claim for an increased rating in December 2001, and asserts 
that his disability warrants a higher rating.  

The Board remanded this case in June 2007 in order to obtain 
a VA spine examination.  Pursuant to the Board's remand 
instructions, the veteran was scheduled for a VA examination 
to determine the current severity of his service-connected 
back disability.  However, he canceled his initial VA 
examination due to hospitalization; when rescheduled, the 
veteran again failed to report, claiming that he was 
housebound based on physical impairment and requesting that a 
decision be made based on the evidence of record.  In its May 
2008 remand, the Board observed that during the time of these 
scheduled VA examinations, the veteran reported for VA 
treatment concerning other disorders.  The Board further 
noted that the veteran's actions appeared to be in direct 
conflict with his assertion that he was housebound and is 
unable to report for a VA examination.  

As such, the Board remanded the case again in May 2008 in 
another attempt to ascertain the veteran's current level of 
disability.  In this remand, the veteran was explicitly made 
aware that the Board was requesting a new examination because 
a determination as to whether he was entitled to a higher 
rating could not be made based on the evidence of record 
because it did not speak to all of the appropriate diagnostic 
criteria which are used to rate back disabilities.  The 
veteran was further informed that to support any contention 
that he is unable to report for a VA examination due to 
medical illness, he should submit supportive medical 
evidence, to include evidence that he is housebound.  

Pursuant to the May 2008 Board remand, a VA spine examination 
was scheduled for July 2008, but the veteran again failed to 
report.  In his December 2008 Post-Remand Brief, the 
veteran's representative related that the veteran, in 
previous letters sent to VA, stated that he was unable to 
leave his house due to his disability.  The representative 
requested that an examination be administered at the 
veteran's home.  The Board notes that no supportive medical 
evidence was received indicating that the veteran is 
housebound or that he was unable to report for an 
examination.  In fact, the file indicates that the veteran 
has reported to VA for other treatment during the period in 
which he was scheduled for a VA examination.

Moreover, the Board notes that none of the outpatient 
treatment records associated with the claims file contains 
medical findings which are adequate for rating the veteran's 
service-connected back disability under 38 C.F.R. § 4.71, 
Diagnostic Codes 5235-5243.

The law is clear in stating that when an examination is 
scheduled in conjunction with a claim for increase, the claim 
shall be denied, unless the appellant has good cause for his 
failure to appear."  Engelke v. Gober, 10 Vet. App. 396, 399 
(1997).  As no such good cause has been shown, the claim must 
be denied.  

With respect to the VCAA, the Board notes that the veteran 
was made aware of the importance of reporting for his 
scheduled VA examinations.  He was told on multiple occasions 
that the evidence of record was not sufficient to properly 
rate his condition and that he needed to report for a VA 
examination.  He was also told that if he did not report that 
his claim would be or could be denied.  The Board finds that 
proper notice was given with respect to what the veteran 
needed to do to substantiate a least that element of his 
claim requiring him to report for a VA examination.  The 
Board finds that any deficiency with respect to the VCAA 
notice provided is rendered moot in light of the fact that 
the veteran failed to report to VA examination without 
submitting evidence that he had good cause.


ORDER

Entitlement to a rating in excess of 20 percent for lumbar 
spondylolisthesis with arthritis (low back disability) is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


